Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ranger Abbott, Appellant                              Appeal from the 62nd District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 79988).
No. 06-12-00020-CV         v.                         Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
Liberty National Bank, Appellee                       participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Ranger Abbott, pay all costs of this appeal.

                                                       RENDERED FEBRUARY 1, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk